TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


══════════════════════════════════
ON MOTION FOR REHEARING EN BANC
══════════════════════════════════




NO. 03-05-00006-CV




Metromedia Restaurant Services, Inc.; S & A Restaurant Corporation;
and Steak & Ale of Texas, Inc., Appellants

v.

Carole Keeton Strayhorn, Comptroller of Public Accounts 
of the State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. GN401090, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


 
O R D E R
PER CURIAM
                        The Motion for Rehearing En Banc filed by the Comptroller is denied.  However, we
note that the remand of the issue of attorneys’ fees should not be construed as an expression of any
opinion by this Court on the issue of whether Metromedia’s claim for declaratory relief has been
mooted or whether declaratory relief is available for a determination of nonliability under the
unclaimed property statutes by a party who has been assessed for failure to deliver unclaimed
property.  These issues have not yet been addressed by the trial court nor adequately briefed before
this Court.  We will leave the determination of these issues in the first instance to the trial court.  
                        It is ordered March 15, 2006.
 
Before Chief Justice Law, Justices B. A. Smith, Patterson, Puryear, Pemberton and Waldrop